EXHIBIT 10.1

PHILLIPS-VAN HEUSEN CORPORATION
PERFORMANCE INCENTIVE BONUS PLAN
(As Amended Through May 1, 2008)

1.

Purpose.  The purposes of the Plan are to induce certain senior executive
employees of the Company and its Subsidiaries to remain in the employ of the
Company and its Subsidiaries, to attract new individuals to enter into such
employ and to provide such persons with additional incentive to promote the
success of the business of the Company and its Subsidiaries.

2.

Definitions.

(a)

Defined Terms.  The following words as used in the Plan shall have the meanings
ascribed to each below.

“Board” means the Board of Directors of the Company.

“Cause” means, with respect to any Participant (i) gross negligence or willful
misconduct, as the case may be, in the performance of the material
responsibilities of the Participant’s office or position; (ii) the willful and
continued failure of the Participant to perform substantially the Participant’s
duties with the Company or any Subsidiary (other than any such failure resulting
from incapacity due to physical or mental illness); (iii) the Participant is
convicted of, or pleads guilty or nolo contendere to, a felony within the
meaning of U.S. Federal, state or local law (other than a traffic violation);
(iv) the Participant having willfully divulged, furnished or made accessible to
anyone other than the Company or any Subsidiary, or any of their respective
directors, officers, employees, auditors and legal advisors, otherwise than in
the ordinary course of business, any confidential or proprietary information of
the Company or such Subsidiary; or (v) any act or failure to act by the
Participant, which, under the provisions of applicable law, disqualifies the
Participant from performing his or her duties or serving in his or her then
current capacity with the Company or a Subsidiary; provided, however, that with
respect to a Participant who has an employment agreement with the Company or any
of its Subsidiaries which has a definition of “cause”, the definition contained
therein shall govern.

“Change in Control” means the first to occur of the following events:

(1)

Any Person, other than a Person who as of the date the Plan is first approved by
the Board is the owner of at least 8% of the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”), becomes
(A) a “beneficial owner,” as such term is used in Rule 13d-3 of the Exchange
Act, of at least one-quarter but less than one-half of the Outstanding Company
Voting Securities, unless such acquisition has been approved within 30 days
thereafter by at least a majority of the Incumbent Board (as defined in clause
(2) below taking into account the provisos), or (B) a “beneficial owner,” as
such term is used in Rule 13d-3 of the Exchange Act, of at least one-half of the
Outstanding Company Voting Securities; provided, however, that, for purposes of
this definition, the following acquisitions shall not constitute a Change in
Control:  (I) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company, (II)
any acquisition by the Company,











--------------------------------------------------------------------------------

(III) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any of its affiliates, or (IV) any acquisition
pursuant to a transaction which complies with clauses (A), (B) and (C) of
paragraph 3 of this definition; or

(2)

Individuals who, as of the date hereof, constitute the Board (such Board, and
any Board consisting of individuals who hereafter replace such individuals or
otherwise join the Board in accordance with the terms of the proviso to this
sentence, the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to when the Plan is first approved by the Board whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(3)

Consummation of a reorganization, merger, consolidation or a sale or other
disposition of all or substantially all of the assets of the Company (each, a
“Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) and the Outstanding Company
Voting Securities, immediately prior to such  Business Combination, beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and more than 50% of the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (other than the Company,
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns directly or
indirectly, 20% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Business Combination or the outstanding
voting securities of such corporation entitled to vote generally in the election
of directors, except to the extent that such ownership existed prior to the
Business Combination or to the extent that such Business Combination has been
approved within 30 days thereafter by at least a majority of the Incumbent
Board, and (C) at least a majority of the members of the board of directors of
the corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination, whichever occurs
first; or

(4)

The approval by the stockholders of the Company of a complete liquidation or a
dissolution of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.





2




--------------------------------------------------------------------------------

“Committee” means the Compensation Committee of the Board or such other
committee of the Board that the Board shall designate from time to time to
administer the Plan or any subcommittee thereof.

“Company” means Phillips-Van Heusen Corporation, a Delaware corporation.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fiscal Year” means each fiscal year of the Company, as set forth in the
Company’s books and records.

“Participant” means each senior executive officer of the Company or a Subsidiary
designated by the Committee to participate in the Plan from time to time, as
provided herein.

“Performance Cycle” means each Fiscal Year or such shorter period as may be
designated by the Company from time to time.

“Performance Objective” means any one or more of the following: earnings,
earnings before interest and taxes, earnings before interest, taxes,
depreciation and amortization, earnings per share, economic value created,
market share, net income (before or after taxes), operating income, adjusted net
income after capital charge, return on assets, return on capital (based on
earnings or cash flow), return on equity, return on investment, revenue, cash
flow, operating margin, share price, total stockholder return, total market
value, and strategic business criteria, consisting of one or more objectives
based on meeting specified market penetration goals, productivity measures,
geographic business expansion goals, cost targets, customer satisfaction or
employee satisfaction goals, goals relating to merger synergies, management of
employment practices and employee benefits, or supervision of litigation or
information technology, and goals relating to acquisitions or divestitures of
subsidiaries, affiliates or joint ventures.  Performance Objectives may be
established at Company, subsidiary or business unit levels.  The targeted level
or levels of performance with respect to such Performance Objectives may be
established at such levels and on such terms as the Committee may determine, in
its discretion, including in absolute terms, as a goal relative to performance
in prior periods, or as a goal compared to the performance of one or more
comparable companies or an index covering multiple companies.  

“Person” means person such as term is used in Sections 3(a)(9) and 13(d) of the
Exchange Act.

“Plan” means the Phillips-Van Heusen Corporation Performance Incentive Bonus
Plan, as set forth herein and as may be amended from time to time.

“Retirement” means the termination of a Participant’s employment with the
Company and all of its Subsidiaries (A) other than for Cause or by reason of his
or her death and (B) on or after the earlier to occur of (x) the first day of
the calendar month in which his or her 65th birthday shall occur and (y) the
date on which he shall have attained his or her 55th birthday and completed 10
years of employment with the Company and/or any of its Subsidiaries.

“Subsidiary” has the meaning ascribed to such term in Section 424(f) of the
Code.





3




--------------------------------------------------------------------------------

(b)

Interpretation.

(i)

The definitions of terms defined herein shall apply equally to both the singular
and plural forms of the defined terms.

(ii)

Any pronoun shall include the corresponding masculine, feminine and neuter
forms, as the context may require.

(iii)

All references herein to Sections shall be deemed to be references to Sections
of the Plan unless the context shall otherwise require.

(iv)

The headings of the Sections are included for convenience of reference only and
are not intended to be part of or to affect the meaning or interpretation of the
Plan.

3.

Effective Date.  The Plan became effective on April 21, 2005, subject to the
ratification of the Plan by the Company’s stockholders.

4.

Eligibility.  Participation in the Plan with respect to any Performance Cycle
shall be available only to such senior executive employees of the Company and/or
one or more of its Subsidiaries as may be designated by the Committee.

5.

Committee.  The Plan shall be administered by the Committee.  The Committee
shall consist of two or more members of the Board.  To the extent the Committee
is taking action with respect to an award intended to qualify as
performance-based compensation for purposes of Section 162(m) of the Code, it is
intended that the Committee would be comprised solely of two or more “outside
directors” within the meaning of Section 162(m)(4)(C) of the Code.  The
Committee shall be appointed annually by the Board.  The Board may, at any time,
from time to time, remove any members of the Committee, with or without cause,
appoint additional directors as members of the Committee and fill vacancies on
the Committees, however created.  A majority of the members of the Committee
shall constitute a quorum.  All determinations of the Committee shall be made by
a majority vote of its members at a meeting duly called and held.

6.

Administration.

(a)

Subject to the express provisions of the Plan, the Committee shall have complete
authority to administer and interpret the Plan.  The Committee shall establish
the Performance Objectives for any Performance Cycle in accordance with Section
7 hereof and determine whether such Performance Objectives have been attained
prior to the payment of any bonus.  Any determination made by the Committee
under the Plan shall be final and conclusive.  The Committee in its sole
discretion shall resolve any dispute or disagreement that may arise hereunder or
as a result of or in connection with any action taken hereunder.  The Committee
may employ such legal counsel, consultants and agents (including counsel or
agents who are employees of the Company or a Subsidiary) as it may deem
desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel or consultant or agent and any computation
received from such consultant or agent.  The Company shall pay all expenses
incurred in the administration of the Plan, including, without limitation, for
the engagement of any counsel, consultant or agent.  No member or former member
of the Board or





4




--------------------------------------------------------------------------------

the Committee shall be liable for any act, omission, interpretation,
construction or determination made in connection with the Plan, other than as a
result of such individual’s willful misconduct.

(b)

The Chief Executive Officer of the Company, subject to such conditions,
restrictions and limitations as may be imposed by the Committee, may administer
the Plan with respect to employees of the Company or a Subsidiary whose
compensation is not, and is reasonably not expected to become, subject to the
provisions of Section 162(m) of the Code, and who are not “executive officers”
for purposes of Section 303A of the New York Stock Exchange Listed Company
Manual.  Any actions duly taken by the Chief Executive Officer with respect to
the administration of the Plan and the qualification for and payment of bonuses
to employees shall be deemed to have been taken by the Committee for purposes of
the Plan.

7.

Determination of Participation, Performance Criteria and Bonuses.

(a)

Participation and Performance Criteria.  The Committee shall determine who the
Participants for each Performance Cycle will be and establish the Performance
Objective or Performance Objectives that must be satisfied in order for a
Participant to be eligible to receive a bonus for such Performance Cycle, within
90 days of the commencement of such Performance Cycle, or if less, prior to the
expiration of 25% of the length of such Performance Cycle.  

(b)

Performance Objectives.  The Committee shall establish three targets for each
Performance Cycle for the Performance Objectives established by the Committee.
 The three targets shall consist of a threshold (below which no bonus shall be
payable), a plan level and a maximum level (above which no additional bonus
shall be payable).

(c)

Bonus Percentages.  At the time that the Committee determines the Participants
and establishes the Performance Objectives with respect to a Performance Cycle,
it shall determine the bonus percentage payable to each Participant with respect
to such Performance Cycle if the applicable threshold, plan or maximum level of
the applicable Performance Objective is attained.  If a level achieved falls
between two of the target levels, a Participant shall receive a bonus based on a
straight line interpolation between the bonuses for the two target levels, or
such other basis as the Committee shall determine at the time the Performance
Objective for the Participant is established.  The bonus percentages represent
the percentage of a Participant’s base salary as in effect on the October 31
that coincides with or immediately precedes the last day of the Performance
Cycle that he or she shall be entitled to receive as a bonus if specified
Performance Objective targets are attained.  Subject to the provisions of
Section 7(g), there shall be no limit to the minimum or maximum bonus
percentages that may be established for any Performance Cycle.  Bonus
percentages may differ from Participant to Participant in any Performance Cycle
and a Participant’s bonus percentages may change from year to year, but with
respect to each Participant for each Performance Cycle, the bonus percentage for
attaining the maximum level of the applicable Performance Objective shall exceed
the bonus percentage for attaining the plan level of the applicable Performance
Objective, which, in turn, shall exceed the bonus percentage for attaining the
threshold level of the applicable Performance Objective.  In determining the
bonus percentage for each Participant, the Committee may take into account the
nature of the services rendered by such Participant, his past, present and
potential contribution to the Company and its Subsidiaries, his seniority with
the Company or any of its Subsidiaries and such other factors as the Committee,
in its discretion, shall deem relevant.





5




--------------------------------------------------------------------------------

(d)

Termination of Employment During or After Performance Cycle.

i)

If a Participant’s employment terminates during a Performance Cycle for which he
or she was determined to be a Participant by reason of his or her death, his or
her estate shall receive the bonus that would otherwise have been payable to
such Participant for such Performance Cycle if the plan level were achieved,
prorated to the portion of such Performance Cycle actually worked by such
Participant.

ii)

If a Participant’s employment terminates during a Performance Cycle for which he
was determined to be Participant by reason of his or her disability, such
Participant shall receive the bonus, if any, which would otherwise been payable
to such Participant for such Performance Cycle prorated to the portion of such
Performance Cycle actually worked by such Participant.  

iii)

If a Participant’s employment terminates during a Performance Cycle by reason of
his or her Retirement, such Participant shall receive the bonus, if any, which
would otherwise have been payable to such Participant for such Performance Cycle
prorated to the portion of such Performance Cycle actually worked by such
Participant.

iv)

If a Participant’s employment terminates during a Performance Cycle for any
reason other than death, disability or Retirement, such Participant shall
receive no bonus for such Performance Cycle.

v)

If a Participant’s employment terminates after the end of a Performance Cycle
but prior to the date of payment of a bonus for any reason, such Participant
shall receive the bonus, if any, which would otherwise have been payable to such
Participant for such Performance Cycle.

(e)

Determination of Bonuses.  The Committee shall determine whether any Performance
Objective targets were achieved for a Performance Cycle, which Participants
shall have earned bonuses as the result thereof, and the bonus percentage such
Participants are entitled to no later than the end of the first quarter of the
Performance Cycle immediately subsequent to the Performance Cycle with respect
to which the bonuses were earned.  With respect to bonuses intended to qualify
as performance-based compensation for purposes of Section 162(m) of the Code,
the Committee must certify in writing prior to the payment of the bonus that the
applicable Performance Objective targets and any other material terms were in
fact satisfied.  Written certification for this purpose shall include, without
limitation, approved minutes of the Committee meeting in which the certification
is made.

(f)

Change In Control.  Notwithstanding the foregoing, in the event that there shall
be a Change in Control during a Performance Cycle, each Participant for such
Performance Cycle shall be entitled to receive a bonus equal to the bonus
payable to such Participant if the plan level for such Performance Cycle had
been achieved prorated to the portion of such Performance Cycle actually worked
by such Participant through the date of the Change in Control.  

(g)

Absolute Maximum Bonus.  Notwithstanding any other provision in the Plan to the
contrary, the maximum bonus that may be paid to any Participant under the Plan
with respect to any fiscal  year may not exceed $4,000,000.





6




--------------------------------------------------------------------------------

(h)

Unusual or Nonrecurring Events.  Unless otherwise determined by the Committee,
Performance Objective targets may be adjusted to take into account unusual or
nonrecurring events affecting the Company, a Subsidiary or a division or
business unit, or the financial statements thereof, or changes in applicable
laws, regulations or accounting principles to the extent such unusual or
nonrecurring events or changes in applicable laws, regulations or accounting
principles otherwise would result in dilution or enlargement of the bonus
intended to be paid.  With respect to any bonus intended to qualify as
performance-based compensation for purposes of Section 162(m) of the Code, it is
intended that such adjustment be made in such manner as will not cause the bonus
to fail to qualify as performance-based compensation.  

8.

Payment.

(a)

Timing.  Payment of any bonus to a Participant shall be made (i) in the case of
a bonus payable in accordance with Section 7(d)(i), within 30 days of the
Participant’s death, (ii) in the case of a bonus payable in accordance with the
provisions of Section 7(d)(ii), (iii), (v) or (vi) within 30 days following the
Committee’s determination and certification pursuant to Section 7(e) that the
applicable targets for the preceding Performance Cycle were achieved, that the
bonus was earned and what bonus percentage the Participant is entitled to or
(iii) in the case of a bonus payable in accordance with the provisions of
Section 7(f), within 30 days of the Change in Control.

(b)

Forfeiture.  Except as otherwise set forth in Section 7(d) or in the case of a
Change of Control, in order to remain eligible to receive a bonus, a Participant
must be employed by the Company at the end of a Performance Cycle.

(c)

Form of Payment.  All bonuses payable under the Plan, if any, shall be payable
in cash.  All amounts hereunder shall be paid solely from the general assets of
the Company.  The Company shall not maintain any separate fund to provide any
benefits hereunder, and each Participant shall be solely an unsecured creditor
of the Company with respect thereto.

9.

General Provisions of the Plan.

(a)

Term of the Plan.  The Plan shall be effective with respect to Fiscal Years 2005
through 2009 and shall terminate upon the payment of all bonuses, if any, earned
with respect to Fiscal Year 2009, unless the holders of a majority of the shares
of the Company’s Outstanding Voting Securities present in person or by proxy at
any special or annual meeting of the stockholders of the Company occurring on or
prior to the date of the 2009 Annual Meeting of Stockholders shall approve the
continuation of the Plan.

(b)

Amendment and Termination.  Notwithstanding Section 9(a), the Board or the
Committee may at any time amend, suspend, discontinue or terminate the Plan as
it deems advisable; provided, however, that no such amendment shall be effective
without approval by the holders of a majority of the shares of the Company’s
Outstanding Voting Securities present in person or by proxy at any special or
annual meeting of the Company’s stockholders, to the extent such approval is
necessary to continue to qualify the amounts payable hereunder to “covered
employees” (within the meaning of Section 162(m) of the Code) as deductible
under Section 162(m) of the Code.





7




--------------------------------------------------------------------------------

(c)

Designation of Beneficiary.  Each Participant may designate a beneficiary or
beneficiaries (which beneficiary may be an entity other than a natural person)
to receive any payments which may be made following the Participant’s death.
 Such designation may be changed or canceled at any time without the consent of
any such beneficiary.  Any such designation, change or cancellation must be made
in a form approved by the Committee and shall not be effective until received by
the Committee.  If no beneficiary has been named, or the designated beneficiary
or beneficiaries shall have predeceased the Participant, the beneficiary shall
be the Participant’s spouse or, if no spouse survives the Participant, the
Participant’s estate.  If a Participant designates more than one beneficiary,
the rights of such beneficiaries shall be payable in equal shares, unless the
Participant has designated otherwise.

(d)

Withholding.  Any amount payable to a Participant or a beneficiary under the
Plan shall be subject to any applicable Federal, state and local income and
employment taxes and any other amounts that the Company or a Subsidiary is
required at law to deduct and withhold from such payment.

10.

No Right of Continued Employment.  Neither the existence nor any term of the
Plan shall be construed as conferring upon any Participant any right to continue
in the employment of the Company or any of its Subsidiaries, nor shall
participation herein for any Performance Cycle confer upon any Participant any
right to participate in the Plan with respect to any subsequent Performance
Cycle.

11.

No Limitation on Corporate Actions.  Nothing contained in the Plan shall be
construed to prevent the Company or any Subsidiary from taking any corporate
action, which is deemed by it to be appropriate or in its best interest, whether
or not such action would have an adverse effect on any bonuses paid under the
Plan.  No employee, beneficiary or other person shall have any claim against the
Company or any Subsidiary as a result of any such action.

12.

Miscellaneous.

(a)

Nonalienation of Benefits.  Except as expressly provided herein, no Participant
or beneficiary shall have the power or right to transfer, anticipate, or
otherwise encumber the Participant’s interest under the Plan.  The Company’s
obligations under the Plan are not assignable or transferable except to (i) a
corporation or other entity which acquires all or substantially all of the
Company’s assets or (ii) any corporation or other entity into which the Company
may be merged or consolidated.  The provisions of the Plan shall inure to the
benefit of each Participant and the Participant’s beneficiaries, heirs,
executors, administrators or successors in interest.

(b)

Severability.  If any provision of the Plan is held unenforceable, the remainder
of the Plan shall continue in full force and effect without regard to such
unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

(c)

Governing Law.  The Plan shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, without giving effect to the
conflict of law principles thereof.





8


